            Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 DANA BOWMAN,                                 §
                                              §
        Plaintiff,                            §          Civil Action No.: 5:19-cv-00170
                                              §
 v.                                           §
                                              §                JURY DEMANDED
 VALENCIA LOFTS, LLC, and                     §
 LOFTCONCEPTS-                                §
 DAVILACONSTRUCTIONJV, LLC,                   §
                                              §
        Defendants.                           §

                          PLAINTIFF'S ORIGINAL COMPLAINT

       Comes now Dana Bowman ("Plaintiff") and alleges as follows:

                                                I.
                                          INTRODUCTION

       1.      Plaintiff Dana Bowman brings this action against Valencia Lofts, LLC, and

LoftConcepts-DavilaConstructionJV, LLC ("Defendants") alleging violations of the Fair Housing

Act, Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act

of 1988 (FHA), 42 U.S.C. §§ 3601-3619 with regard to lack of accessibility at the Valencia Lofts

Apartments, 6007 Grissom Road, San Antonio, Texas 78238 (the "Property").

       2.      Plaintiff seeks monetary, declaratory and injunctive relief arising from violations

of the accessibility requirements of the Fair Housing Act, Title VIII of the Civil Rights Act of

1968, as amended by the Fair Housing Amendments Act of 1988 (FHA), 42 U.S.C. § 3601-3619.

This statute requires that certain apartment complexes built for first occupancy after March 13,

1991 be designed and constructed with accessible and useable features for people with disabilities.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 1
             Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 2 of 13



        3.      Plaintiff is a handicapped veteran. He brings this civil rights action against the

Defendants for failing to design and/or construct apartments with accessible and useable features

for people with disabilities as required by the FHA. Defendants' apartment complex, the Valencia

Lofts Apartments, is a multi-family dwelling that has numerous barriers to access. Therefore,

Plaintiff seeks a declaration that Defendants' apartment complex violates federal law and an

injunction requiring Defendants to comply with the requirements of the FHA.

        4.      The Defendants' violations of the FHA have thwarted Congressional efforts to

eradicate housing discrimination against people with disabilities and rendered units and/or

facilities unavailable to people with disabilities. Enforcement of the FHA against the Defendants

is necessary because of the extensive nature of the civil rights violations at apartments designed,

constructed and/or owned by the Defendants.

                                             II.
                                  JURISDICTION AND VENUE

        5.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and

42 U.S.C. § § 3613(a).

        6.      Plaintiff's claims asserted herein arose in this judicial district and Defendants do

substantial business in this judicial district.

        7.      Venue in this judicial district is proper under 28 U.S.C. §1391(b) and (c) in that this

is the judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 2
             Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 3 of 13



                                              III.
                                            PARTIES

       8.      Plaintiff, Dana Bowman, is and, at all times relevant hereto, was a resident of the

State of Texas. Plaintiff is and, at all times relevant hereto, has been legally handicapped and is

therefore a member of a protected class under the FHA.

       9.      Mr. Bowman is a retired Sergeant First Class in the United States Army. He was a

Special Forces Soldier and a member of the U.S. Army's elite parachute team, the Golden Knights.

While with the Golden Knights, Plaintiff lost the lower half of both of his legs. Mr. Bowman is a

frequent speaker and advocate for disabled veterans.

       10.     Defendant Valencia Lofts, LLC, is a Texas limited liability company located at

514 El Paso Street, San Antonio, Texas 78207, and may be served with process through its

registered agent, Maria Nix, at that address. Upon information and belief, said Defendant is the

owner of the Property. Upon information and belief, said Defendant participated in the design and

construction of the Property. Upon information and belief, said Defendant hired various

contractors to design and build the Property.

       11.     Defendant LoftConcepts-DavilaConstructionJV, LLC, is a Texas limited liability

company located at 514 El Paso Street, San Antonio, Texas 78207, and may be served with process

through its registered agent, Loft Concepts, Inc., at that address. Upon information and belief, said

Defendant is the construction company and developer of the Property. Upon information and

belief, said Defendant participated in the design and construction of the Property. Upon

information and belief, said Defendant hired various contractors to design and build the Property.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 3
             Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 4 of 13



                                         IV.
                                STATUTORY BACKGROUND

A.     The FHA

       12.     Congress enacted the FHA design and construction accessibility requirements as

part of a comprehensive revision of the FHA to prohibit discrimination on the basis of disability.

The debates and legislative history of the FHA reflect Congressional findings that a person using

a wheelchair or other mobility aid is just as effectively excluded from the opportunity to live in a

particular dwelling by steps or thresholds at building or unit entrances and by too narrow doorways

as by a posted sign saying "No Handicapped People Allowed." In considering the 1988 disability

amendments to the FHA, Congress stressed that enforcement of civil rights laws is necessary to

protect people with disabilities from the "devastating" impact of housing discrimination, including

the "architectural barriers" erected by developers who fail to construct dwellings and public

accommodations accessible to and useable by people with disabilities. HR. REP. NO. 100-711,

at 25 (1988), reprinted in 1988 U.S.C.C.A.N. 2173, 2186.

       13.     In response to Congressional findings, the FHA mandated that every multi-family

apartment building containing four (4) or more units and built for first occupancy after March 13,

1991 ("covered multi-family dwellings") be subject to certain design and construction

requirements. Congress specifically rejected the approach of requiring only a specific number or

percentage of units be fully accessible. Instead, Congress decided that all covered multifamily

dwellings units must comply with the Act's design and construction requirements. All ground floor

units must comply with the following requirements, as must all units served by an elevator:

               a)      Public-use and common-use areas that are readily accessible to, and usable

                       by, people with disabilities;




PLAINTIFF'S ORIGINAL COMPLAINT – Page 4
                Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 5 of 13



                 b)     Doors into and within covered units that are sufficiently wide to allow

                        passage by people in wheelchairs;

                 c)     An accessible route into and through the dwelling;

                 d)     Light switches, electrical outlets, thermostats and other environmental

                        controls in accessible locations;

                 e)     Reinforcements in bathroom walls that allow for the later installation of

                        grab bars; and

                 f)     Usable kitchens and bathrooms such that an individual in a wheelchair can

                        maneuver about the space.

          14.    Congress viewed the accessibility requirements imposed by § 3604(f)(3)(C) as

"modest." It did not intend to impose "unreasonable requirements" or a "standard of total

accessibility," but rather saw the "basic features" required by § 3604(f)(3)(C) as amounting to

"minimal standards" that would be "easy to incorporate in housing design and construction."

Furthermore, according to the House Report, the § 3604(f)(3)(C) requirements could be met

without making new multi-family housing "look unusual" and without "significant additional

costs."

          15.    Pursuant to Congressional authority, the United States Department of Housing and

Urban Development ("HUD") promulgated final FHA design and construction regulations in

January 1989, see 24 C.F.R § 100.205 (2008), and published the final Fair Housing Act

Accessibility Guidelines on March 6, 1991 (hereinafter "FHAAG") which incorporates the

requirements of the American National Standard for buildings and facilities providing accessibility

and usability for physically handicapped people, A117-I-1986 (hereinafter "ANSI"), see 56




PLAINTIFF'S ORIGINAL COMPLAINT – Page 5
              Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 6 of 13



Fed.Reg. 9472 (Mar. 6, 1991), and the Fair Housing Act Design Manual in August 1996, which

was revised in August 1998.

                                              V.
                                     FACTUAL BACKGROUND

A.      The "Property".

        16.    The "Valencia Lofts Apartments" is an apartment complex located at 6007 Grissom

Road, San Antonio, Texas 78238. The Property consists of approximately 192 units spread over

multiple buildings with at least four units per building. The apartment complex is not served by

elevators.

        17.    The Property described above was designed and constructed for first occupancy

after March 13, 1991.

        18.    The Property contains "covered multifamily dwellings" within the meaning of

42 U.S.C. § 3604 (f)(7).

        19.    The covered multifamily dwellings at the Property are subject to the requirements

of 42 U.S.C. § 3604 (f). These include all ground floor units.

B.      Plaintiff's Investigation.

        20.    Plaintiff visited the Property and looked at one or more units. Plaintiff observed

that there were accessibility barriers that would interfere with his ability to access and use the

facilities.

        21.    As a result of Defendants' non-compliance with the FHA, Plaintiff, unlike persons

without disabilities, cannot independently use the features of the Property.

        22.    Defendants' apartments lack various mandatory elements required by the FHA, to

make the apartments accessible and useable for people with disabilities.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 6
              Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 7 of 13



       23.     As a disabled veteran, Plaintiff is concerned whether apartments are accessible and

useable for people with disabilities.

       24.     Plaintiff has been injured by the Defendants' discriminatory practices and failure to

design and/or construct apartments that are constructed with accessible and useable features for

people with disabilities as required by the FHA. These injuries arose from encountering

discriminatory barriers at the Property.

       25.     Without injunctive relief, Plaintiff and others will continue to be unable to fully

access and use the Property in violation of their rights under the FHA.

C.     FHA Violations.

       26.     The Defendants' violations of 42 U.S.C. § 3604(f)(3)(C) at the Property include,

but are not limited to, those outlined below. These allegations represent just some of the evidence

of the Defendants' failure to design and construct covered units and the public and common use

areas in accord with 42 U.S.C. §3604(f)(3)(C) and are not intended as an exhaustive inventory of

such violations. Plaintiff anticipates that an inspection of the Property will identify additional

violations.

       27.     Defendants have failed to design and/or construct public and common-use areas

that are readily accessible to and usable by people with disabilities in compliance with 42 U.S.C.

§ 3604(f)(3)(C)(i) and 24 C.F.R. §100.205(c)(1) (2008). For example:

               a)      there was no accessible route provided to public transportation stops or to

                       public streets or sidewalk from of the accessible building entrances;

               b)      some of the buildings lacked an accessible route between the buildings and

                       site facilities including the pool area;

               c)      there was no accessible route provided to the trash dumpsters;




PLAINTIFF'S ORIGINAL COMPLAINT – Page 7
             Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 8 of 13



               d)     there was no accessible route provided to the dog park;

               e)     the centralized mailbox center was not accessible;

               f)     there was no level surface provided at some of the gates and others lacked

                      a clear space for maneuvering;

               g)     there were no accessible garages available on the Property;

               h)     there were steps in some routes leading to site amenities;

               i)     gates to the pool area had latches installed at heights above 48” limiting

                      access to the pool area;

               j)     some gates lacked the proper clear space for maneuvering on the pull side

                      of the gate as well as the latch side of the gates;

               k)     some accessible routes contained excessive slopes and cross-slopes making

                      it difficult for individuals using wheelchairs or mobility aids to safely move

                      about;

               l)     there are no accessible enclosed garage spaces for tenants available; and

               m)     the routes leading to various common areas, residential buildings, and unit

                      entrances have changes in level.

       28.     The Defendants have failed to design and/or construct accessible routes into and

through all units within covered dwellings in compliance with 42 U.S.C. § 3604 (f)(3)(C)(iii)(I)

and 24 C.F.R. § l00.205(c)(3)(i) (2008). For example:

               a)     there was no accessible route provided to some first-floor units;

               b)     the accessible route leading to some of the buildings had excessively steep

                      slopes;




PLAINTIFF'S ORIGINAL COMPLAINT – Page 8
             Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 9 of 13



               c)     there were changes in level in the route leading to some units that rendered

                      them inaccessible;

               d)     the entry door hardware requires tight grasping and pinching to operate;

               e)     the entry doors contain knob style hardware which are not accessible as they

                      require tight grasping, tight pinching, or twisting of the wrist to operate; and

               f)     the accessible route leading to some of the individual units had excessive

                      slopes and cross-slopes exceeding 2%.

       29.     The Defendants have failed to design and/or construct light switches, electrical

outlets, thermostats and other environmental controls in accessible locations in compliance with

42 U.S.C. § 3604f(3)(C)(iii)(II) and 24 C.F.R. § 100.205(c)(3)(ii) (2008). For example:

               a)     thermostats and other environmental controls are inaccessible because they

                      are beyond the reach range of people in wheelchairs; and

               b)     thermostats are installed at heights above 48”.

       30.     Further, by failing to provide the accessible and useable features required by

42 U.S.C. § 3604(f)(3)(C) at the Property for people with physical disabilities, including but not

limited to those outlined above, the Defendants have violated 42 U.S.C. § 3604(f)(1) and/or have

discriminated against them in the terms, conditions or privileges of the rental of dwellings in

violation of 42 U.S.C. § 3604(f)(2).




PLAINTIFF'S ORIGINAL COMPLAINT – Page 9
             Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 10 of 13



                                            VI.
                                      CAUSE OF ACTION

                      For violation of the FHA, 42 U.S.C. § 3601, et seq.

       31.     The allegations in the preceding paragraphs are incorporated by reference.

       32.     The Property contains residential apartment units that are "dwelling[s]" within the

meaning of 42 U.S.C. § 3602(b).

       33.     At the Property, all ground-floor units are "covered multifamily dwellings" within

the meaning of 42 U.S.C. § 3604(f)(7)(A), were built for first occupancy after March 13, 1991,

and are subject to the design and construction requirements set forth in 42 U.S.C. § 3604(f)(3)(C)

of the FHA. The public- and common-use areas of the Property are also subject to the design and

construction requirements of 42 USC. § 3604(f)(3)(C).

       34.     Through the actions and inactions described above, the Defendants have:

               a)     discriminated in the rental of, or otherwise made unavailable or denied,

                      dwellings to persons because of their disabilities in violation of 42 U.S.C.

                      § 3604(f)(1);

               b)     discriminated against persons because of their disabilities in the terms,

                      conditions or privileges of rental of a dwelling, or in the provision of

                      services or facilities in connection with the rental of a dwelling, in violation

                      of 42 U.S.C. § 3604(f)(2); and

               c)     failed to design and construct dwellings in compliance with the

                      requirements mandated by 42 U.S.C. § 3604(f)(3)(C) and the applicable

                      regulations, 24 C.F.R. Part 100.205 (2008).

       35.     The Defendants' discriminatory conduct has damaged Plaintiff.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 10
            Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 11 of 13



                                           VII.
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       a.      A Declaratory Judgment that at the commencement of this action the Defendants

were in violation of the specific requirements of the FHA, described above, and the relevant

implementing regulations of the FHA;

       b.      An injunction, pursuant to 42 U.S.C. § 3613(c)(l)(a), enjoining the Defendants,

their officers, directors, employees, agents, successors, assigns and all other persons in active

concert or participation with any of them, both temporarily during the pendency of this action, and

permanently from:

               1.     with regard to the Property, failing or refusing to bring the covered dwelling

                      units and the public use and common use areas into compliance with the

                      requirements of 42 U.S.C. § 3604(f)(3)(C), the Americans with Disabilities

                      Act, 42 U.S.C. §12101, et seq. ("ADA") and the applicable regulations; to

                      comply with such procedures for inspection and certification of the retrofits

                      performed as may be ordered by this Court; and to perform or allow such

                      other acts as may be necessary to effectuate any judgment of this Court

                      against them;

               2.     failing or refusing to design and construct any covered multifamily

                      dwellings in the future in compliance with 42 U.S.C. § 3604(f)(3)(C) and

                      the applicable regulations; and




PLAINTIFF'S ORIGINAL COMPLAINT – Page 11
            Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 12 of 13



               3.     failing or refusing to take such steps as will eliminate, to the fullest extent

                      practicable, the lingering effects of the Defendants' unlawful housing

                      practices.

       c.      An injunction enjoining the Defendants from failing or refusing to permit the

survey of any of their covered properties that were designed and/or built by the Defendants and

any retrofits ordered by the Court to be made at such property, to also comply with such procedures

for inspection and certification of the retrofits performed as may be ordered by this Court, and to

perform or allow such other acts as may be necessary to effectuate any judgment against the

Defendants;

       d.      Award such damages as would fully compensate Plaintiff for his injuries incurred

as a result of the Defendants' discriminatory housing practices and conduct, pursuant to 42 U.S.C.

§ 3613(c)(1)(a);

       e.      Award such punitive damages against the Defendants as is proper under law,

pursuant to 42 U.S.C. § 3613(c)(1)(a);

       f.      Payment of costs of suit;

       g.      Payment of reasonable attorneys' fees and expenses, pursuant to 42 U.S.C.

§ 3613(c)(2), 42 U.S.C. §12105; and other principles of law and equity; and

       h.      The provision of whatever other relief the Court deems just, equitable and

appropriate.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 12
            Case 5:19-cv-00170 Document 1 Filed 02/21/19 Page 13 of 13



                                             VIII.
                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

Dated: February 21, 2019.

                                               Respectfully Submitted,

                                               CALHOUN &ASSOCIATES

                                               /s/ Eric G. Calhoun
                                               Eric G. Calhoun
                                               Texas Bar No. 03638800
                                               1595 N. Central Expressway
                                               Richardson, Texas 75080
                                               Telephone: (214) 766-8100
                                               Facsimile: (214) 308-1947
                                               eric@ecalhounlaw.com
                                               egcla@ecalhounlaw.com (Assistant)

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL COMPLAINT – Page 13
